                        Case 20-10256-KBO         Doc 61     Filed 02/06/20     Page 1 of 20



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                            )    Chapter 11
         In re:                                             )
                                                            )    Case No. 20-10256 (KBO)
         EARTH FARE, INC. et al.,1                          )
                                                            )    (Jointly Administered)
                                 Debtors.                   )
                                                            )    Ref. Docket No. 16

                     INTERIM ORDER (A) CONFIRMING, ON AN INTERIM BASIS,
                    THAT THE STORE CLOSING AGREEMENT IS OPERATIVE AND
                  EFFECTIVE; (B) AUTHORIZING AND APPROVING STORE CLOSING
               SALES FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES;
              (C) APPROVING DISPUTE RESOLUTION PROCEDURES; (D) AUTHORIZING
              CUSTOMARY BONUSES TO EMPLOYEES ESSENTIAL TO STORE CLOSINGS,
                     AND (E) APPROVING THE DEBTORS’ STORE CLOSING PLAN

                         Upon the Debtors’ Emergency Motion for Interim and Final Orders

         (A)(1) Confirming, on an Interim Basis, that the Store Closing Agreement Is Operative and

         Effective and (2) Authorizing, on a Final Basis, the Debtors to Assume the Store Closing

         Agreement, (B) Authorizing and Approving Store Closing Sales Free and Clear of All Liens,

         Claims, and Encumbrances, (C) Approving Dispute Resolution Procedures, (D) Authorizing

         Customary Bonuses to Employees Essential to Store Closings, and (E) Approving the Debtors’

         Store Closing Plan (the “Motion”)2 filed by the above-captioned debtors and debtors-in-

         possession (collectively, the “Debtors”) and pursuant to sections 105(a), 363, 365, and 554 of

         the Bankruptcy Code and Bankruptcy Rules 6003, 6004, and 6007; and this Court having found

         that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b), and the


         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
              tax identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc.
              (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher,
              North Carolina 28732.
         2
              All capitalized terms used and not defined herein shall have the meanings ascribed to them in
              the Motion.
25965694.15
                       Case 20-10256-KBO           Doc 61       Filed 02/06/20    Page 2 of 20



         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware dated as of February 29, 2012; and this Court having found that venue of these cases

         and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

         having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court

         having found that due and sufficient notice of the Motion has been given under the particular

         circumstances and that no other or further notice of the Motion need be given; and upon

         consideration of the First Day Declaration; and a hearing having been held to consider the relief

         requested in the Motion; and upon the record of the hearing and all of the proceedings had before

         this Court; and this Court having found and determined that the relief sought in the Motion is in

         the best interest of the Debtors, their estates, their creditors and all other parties in interest; and

         that the legal and factual bases set forth in the Motion establish just cause for the relief granted

         herein; and after due deliberation and sufficient cause appearing therefor,

                 FOUND, CONCLUDED, AND DETERMINED that:3

                        A.      The Debtors have advanced sound business reasons for the authorization

         of the Store Closing Agreement on an interim basis as set forth in the Motion and at the hearing,

         and the Debtors’ operation under the Store Closing Agreement is a reasonable exercise of the

         Debtors’ business judgment and is in the best interest of the Debtors and their estates.

                        B.      The Store Closing Agreement was negotiated, proposed, and entered into

         without collusion, in good faith, and from arm’s length bargaining positions.




         3
              The findings and conclusions set forth herein constitute this Court’s findings of fact and
              conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
              pursuant to Bankruptcy Rule 9014. To the extent any of the following findings of fact
              constitute conclusions of law, they are adopted as such. To the extent that any of the
              following conclusions of law constitute findings of fact, they are adopted as such.
25965694.15

                                                            2
                       Case 20-10256-KBO          Doc 61       Filed 02/06/20   Page 3 of 20



                        C.       The Sale Guidelines, as described in the Motion and attached as Exhibit 1

         hereto, are reasonable and will maximize the returns on the Store Assets for the benefit of the

         Debtors’ estates and creditors.

                        D.       The Closing Sales, in accordance with the Sale Guidelines and with the

         assistance of the Consultant, will provide an efficient means for the Debtors to liquidate and

         dispose of the Store Assets as quickly and effectively as possible, and are in the best interest of

         the Debtors’ estates.

                        E.       The Resolution Procedures are fair and reasonable and comply with

         applicable law.

                        F.       The Debtors have represented that, pursuant to the Motion, they are not

         seeking to either sell or lease personally identifiable information during the course of the Closing

         Sales at the Closing Stores; provided, however, that the Consultant will be authorized to

         distribute emails and promotional materials to the Debtors’ customers consistent with the

         Debtors’ existing policies on the use of consumer information.

                        G.       The Debtors and the Consultant may sell the Store Assets free and clear of

         all liens, claims, and encumbrances as provided for herein because, in each case, one or more of

         the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those

         holders of any such liens, claims, and encumbrances who did not object, or who withdrew their

         objections, to the entry of this Interim Order are deemed to have consented thereto pursuant to

         section 363(f)(2) of the Bankruptcy Code.         Those holders of any such liens, claims, and

         encumbrances who did object fall within one or more of the other subsections of section 363(f)

         and are adequately protected by having such liens, claims, and encumbrances attaching to the

         proceeds of the sale of the applicable Store Assets with the same validity and priority and to the


25965694.15

                                                           3
                         Case 20-10256-KBO           Doc 61       Filed 02/06/20   Page 4 of 20



         same extent and amount that any such liens, claims, and encumbrances had with respect to such

         Store Assets.

                         H.         The relief set forth herein is necessary to avoid immediate and irreparable

         harm to the Debtors and their estates, and the Debtors have demonstrated good, sufficient, and

         sound business purposes and justifications for the relief approved herein.

                         I.         The entry of this Interim Order is in the best interest of the Debtors and

         their estates, creditors, and all other parties in interest herein.

                 IT IS HEREBY ORDERED THAT:

                         1.         The Motion is GRANTED on an interim basis, as set forth herein.

                         2.         On February 27, 2020, at 2:00 p.m. (ET), a hearing (the “Final Hearing”)

         will be held before this Court to consider the relief requested in the Motion on a final basis. All

         objections, if any, to the Motion shall be in writing and filed with this Court and served on

         (i) proposed counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square,

         1000 North King Street, Wilmington, DE 19801, Attn: M. Blake Cleary, Esq.; Sean T. Greecher,

         Esq.,   and     Ian   J.    Bambrick,     Esq.   (mbcleary@ycst.com,      sgreecher@ycst.com,     and

         ibambrick@ycst.com), (ii) any duly appointed official committee of unsecured creditors (the

         “Committee”), (iii) the Office of the United States Trustee for the District of Delaware (the

         “U.S. Trustee”) J. Caleb Boggs Building, 844 King Street, Suite 2207, Lockbox 35,

         Wilmington, DE 19801, Attn: Jane M. Leamy, Esq. (Jane.M.Leamy@usdoj.gov), and

         (iv) counsel to the Consultant, Pepper Hamilton LLP, 1313 Market Street, Suite 5100, P.O. Box

         1709, Wilmington, DE 19899-1709, Attn: Douglas D. Herrmann, Esq. and Marcy McLaughlin

         Smith, Esq. (herrmannd@pepperlaw.com and mclaughlinm@pepperlaw.com), so as to be

         received on or before February 20, 2020, at 4:00 p.m. (ET).


25965694.15

                                                              4
                       Case 20-10256-KBO          Doc 61       Filed 02/06/20   Page 5 of 20



                        3.      The Debtors are authorized and empowered to take all actions necessary

         or appropriate to implement the relief granted in this Interim Order. The failure to specifically

         include any particular provision of the Store Closing Agreement in this Interim Order shall not

         diminish or impair the effectiveness of such provisions, it being the intent of this Court that the

         Store Closing Agreement and all of its provisions, payments, and transactions, be and hereby are

         authorized and approved as and to the extent provided for in this Interim Order. To the extent

         that there is any conflict between this Interim Order, the Sale Guidelines, and the Store Closing

         Agreement, the terms of this Interim Order shall control over all other documents (subject to

         Paragraph 24 of this Interim Order), and the Sale Guidelines (as modified by any Side Letter

         Agreement (as that term is defined in Paragraph 24 of this Interim Order) entered into by and

         between the Consultant and a Landlord of a Closing Store) shall control over the Store Closing

         Agreement.

         A.     Operation and Effectiveness of the Store Closing Agreement

                        4.      The Store Closing Agreement, a copy of which is attached to this Interim

         Order as Exhibit 2, is operative and effective on an interim basis. The Debtors are authorized to

         act and perform in accordance with the terms of the Store Closing Agreement, including, making

         payments required by the Store Closing Agreement to the Consultant on a weekly basis as

         provided for in the Store Closing Agreement without the need for any application of the

         Consultant or a further order of this Court.

                        5.      Notwithstanding any provision of this Interim Order, nothing shall prevent

         or be construed to prevent the Consultant (individually, as part of a joint venture, or otherwise)

         or any of its affiliates from providing additional services to or bidding on the Debtors’ assets not

         subject to the Store Closing Agreement the (“Additional Assets”) pursuant to a consulting

         agreement, agency agreement, or otherwise. The Consultant (individually, as part of a joint
25965694.15

                                                           5
                        Case 20-10256-KBO         Doc 61       Filed 02/06/20    Page 6 of 20



         venture, or otherwise) or any of its affiliates are hereby authorized to bid on, guarantee, or

         otherwise acquire such Additional Assets, or offer to provide additional services,

         notwithstanding anything to the contrary in the Bankruptcy Code or other applicable law,

         provided that such guarantee, transaction, or acquisition is approved by separate order of this

         Court.

         B.       Authority to Engage in the Closing Sales at the Closing Stores

                         6.     The Debtors are authorized, on an interim basis pending the Final Hearing,

         pursuant to section 105(a) and section 363(b)(1) of the Bankruptcy Code, to immediately

         continue and conduct the Closing Sales at the Closing Stores in accordance with this Interim

         Order, the Sale Guidelines, the Store Closing Agreement, and any Side Letter Agreement. As

         part of the Closing Sales, the Debtors and Consultant are authorized to sell Non-Inventory.

         Subject to the restrictions set forth in this Interim Order and the Sale Guidelines, the Debtors and

         the Consultant are authorized to take any and all actions as may be necessary or desirable to

         implement the Store Closing Agreement and the Closing Sales; and each of the transactions

         contemplated by the Store Closing Agreement, and any actions taken by the Debtors and the

         Consultant necessary or desirable to implement the Store Closing Agreement or the Closing

         Sales prior to the date of this Interim Order, are approved and ratified.

                         7.     The Sale Guidelines are approved on an interim basis.

                         8.     The Debtors are authorized to discontinue operations at the Closing Stores

         in accordance with this Interim Order and the Sale Guidelines.

                         9.     All entities that are presently in possession of some or all of the Store

         Assets in which the Debtors hold an interest that are or may be subject to the Store Closing

         Agreement or this Interim Order hereby are directed to surrender possession of such Store Assets

         to the Debtors or the Consultant.
25965694.15

                                                           6
                       Case 20-10256-KBO          Doc 61       Filed 02/06/20   Page 7 of 20



                        10.     Except as provided herein, neither the Debtors nor the Consultant nor any

         of their officers, employees, or agents shall be required to obtain the approval of any third party,

         including (without limitation) any governmental unit (as defined in section 101(27) of the

         Bankruptcy Code) or any Landlord, to conduct the Closing Sales at the Closing Stores and to

         take any related actions authorized herein.

         C.     Conducting the Closing Sales at the Closing Stores

                        11.     All newspapers and other advertising media in which the Closing Sales

         may be advertised and all Landlords of the Closing Stores are directed to accept this Interim

         Order as binding authority authorizing the Debtors and the Consultant to conduct the Closing

         Sales and the sale of the Store Assets pursuant to the Store Closing Agreement and the Sale

         Guidelines, including, without limitation, to conduct and advertise the sale of the Store Assets in

         the manner contemplated by and in accordance with this Interim Order, the Sale Guidelines, the

         Store Closing Agreement, and any Side Letter Agreement.

                        12.     The Debtors and the Consultant are hereby authorized to take such actions

         as may be necessary and appropriate to implement the Store Closing Agreement and,

         notwithstanding any applicable non-bankruptcy laws, to conduct the Closing Sales without the

         need for a further order of this Court as provided in this Interim Order, the Store Closing

         Agreement, or the Sale Guidelines, as may be modified by a Side Letter Agreement, including,

         but not limited to, advertising the sale as a “store closing,” “sale on everything,” “everything

         must go,” “liquidation sale,” “winter clearance outlet,” or similar themed sale through the

         posting of signs (including the use of exterior banners at non-enclosed mall closing locations,

         and at enclosed mall closing locations to the extent the applicable closing location entrance does

         not require entry into the enclosed mall common area), use of sign walkers, and street signage.


25965694.15

                                                           7
                       Case 20-10256-KBO          Doc 61       Filed 02/06/20   Page 8 of 20



                        13.     Except as expressly provided in the Store Closing Agreement or this

         Interim Order, the sale of the Store Assets shall be conducted by the Debtors and the Consultant

         notwithstanding any restrictive provision of any lease, sublease, license, reciprocal easement

         agreement, restrictive covenant, or other agreement relative to occupancy affecting or purporting

         to restrict the conduct of the Closing Sales (including the sale of the Store Assets), the necessity

         of obtaining any third party consents, the abandonment of assets, or “going dark” provisions, and

         such provisions shall not be enforceable in conjunction with the Closing Sales. Breach of any

         such provisions in these Chapter 11 Cases in conjunction with the Closing Sales shall not

         constitute a default under a lease or provide a basis to terminate the lease; provided that the

         Closing Sales are conducted in accordance with the terms of this Interim Order, any Side Letter

         Agreement, and the Sale Guidelines.

                        14.     Notwithstanding anything herein to the contrary, and in view of the

         importance of the use of sign-walkers, banners, and other advertising to the sale of the Store

         Assets, to the extent that, prior to the Final Hearing, disputes arise during the course of such sale

         regarding laws regulating the use of sign-walkers, banners, or other advertising, and the Debtors

         and the Consultant are unable to resolve the matter with the disputing party consensually, any

         party may request a telephonic hearing with this Court pursuant to these provisions. Such

         hearing will, to the extent practicable, be scheduled initially no later than the earlier of (a) the

         Final Hearing and (b) within four (4) business days of such request. Until such a hearing, no

         party shall interfere with the Closing Sales’ conduct in accordance with this Interim Order. This

         scheduling shall not be deemed to preclude additional hearings for the presentation of evidence

         or arguments as necessary.




25965694.15

                                                           8
                       Case 20-10256-KBO          Doc 61       Filed 02/06/20   Page 9 of 20



                        15.     Except as provided in this Interim Order, the Sale Guidelines, or any Side

         Letter Agreement, and except with respect to any Governmental Unit (as to which the Resolution

         Procedures shall apply), no person or entity, including, but not limited to, any Landlord, licensor,

         property owner, property manager, service provider, utility provider, or creditor, shall take any

         action to directly or indirectly prevent, interfere with, or otherwise hinder the Closing Sales or

         the sale of the Store Assets, or the advertising and promotion (including the posting of signs and

         exterior banners or the use of sign walkers) of the Closing Sales, and all such parties and persons

         of every nature and description, including, but not limited to, any Landlord, licensor, service

         provider, utility, and creditor, as well as all those acting for or on behalf of such parties, are

         prohibited and enjoined from (a) interfering in any way with, obstructing, or otherwise impeding

         the conduct of the Closing Sales or (b) instituting any action or proceeding in any court (other

         than this Court) or administrative body seeking an order or judgment against, among others, the

         Debtors, the Consultant, or the Landlords at the Closing Stores that might in any way directly or

         indirectly obstruct or otherwise interfere with or adversely affect the conduct of the Closing

         Sales or other liquidation sales at the Closing Stores or seek to recover damages for breach(es) of

         covenants or provisions in any lease, sublease, license, or contract based upon any relief

         authorized herein.

                        16.     In accordance with and subject to the terms and conditions of the Store

         Closing Agreement, the Consultant shall have the right to use the Closing Stores and all related

         Closing Store services, all FF&E (as defined in the Store Closing Agreement), and other assets

         of the Debtors for the purpose of conducting the Closing Sales free of any interference from any

         entity or person, subject to compliance with the Sale Guidelines and this Interim Order.




25965694.15

                                                           9
                       Case 20-10256-KBO          Doc 61        Filed 02/06/20   Page 10 of 20



                          17.   The Consultant shall accept the Debtors’ validly-issued gift certificates

         and gift cards that were issued by the Debtors prior to the Sale Commencement Date (as defined

         in the Store Closing Agreement) in accordance with the Debtors’ gift certificate and gift card

         policies and procedures as they existed on the Petition Date until the date of closing of each

         Closing Store.

                          18.   All sales of Store Assets shall be by cash, the Debtors’ validly-issued gift

         certificates and gift cards, government subsidiary programs, WIC, food stamps, and similar

         currencies, or nationally recognized bank credit cards (but, for the avoidance of doubt, will not

         include the Debtors’ member or customer appreciation points, rewards, coupons, and other

         similar programs).

                          19.   All sales of all Store Assets shall be “as is” and final. Conspicuous signs

         stating that “all sales are final” and “as is” will be posted at the cash register areas at all Closing

         Stores.

                          20.   The Debtors remain responsible for the payment of any and all sales taxes.

         The Debtors are directed to remit all taxes accruing from the Closing Sales to the applicable

         Governmental Units as and when due, provided that in the case of a bona fide dispute, the

         Debtors are only directed to pay such taxes upon the resolution of the dispute, if and to the extent

         that the dispute is decided in favor of the applicable Governmental Unit. For the avoidance of

         doubt, sales taxes collected and held in trust by the Debtors shall not be used to pay any creditor

         or any other party, other than the applicable Governmental Unit for which the sales taxes are

         collected.

                          21.   Pursuant to section 363(f) of the Bankruptcy Code, the Consultant, on

         behalf of the Debtors, is authorized to sell all Store Assets pursuant to the Store Closing


25965694.15

                                                           10
                      Case 20-10256-KBO         Doc 61        Filed 02/06/20   Page 11 of 20



         Agreement and in accordance with the Sale Guidelines and any Side Letter Agreement. All sales

         of Store Assets, whether by the Consultant or the Debtors, shall be free and clear of any and all

         liens, claims, encumbrances, and other interests; provided, however, that any liens, claims,

         encumbrances, and other interests shall attach to the proceeds of the sale of applicable Store

         Assets with the same validity and priority and to the same extent and in the same amount that

         any such liens, claims, encumbrances, and other interests had with respect to such Store Assets,

         subject to any claims and defenses that the Debtors may possess with respect thereto and subject

         to the Consultant’s fees and expenses pursuant to the Store Closing Agreement.

                        22.    To the extent that the Debtors propose to sell or abandon Offered FF&E

         that may contain any personal or confidential information about the Debtors’ employees or

         customers (the “Confidential Information”), the Debtors shall use all commercially reasonable

         efforts to remove all such the Confidential Information from such Store Assets before they are

         sold or abandoned.

                        23.    The Debtors and the Consultant are authorized and empowered to transfer

         Store Assets among the Closing Stores as well as among any of the Debtors’ stores that have

         already closed. The Debtors and the Consultant are authorized to sell or abandon the Debtors’

         Offered FF&E and abandon all Retained FF&E (as defined in the Store Closing Agreement), in

         accordance with the terms of the Store Closing Agreement and the Sale Guidelines, including,

         but not limited to, Closing Store signage. The Store Closing Agreement is amended by this

         Interim Order such that the Offered FF&E includes furniture, fixtures, and equipment owned by

         the Debtors and to be sold by the Consultant in the Closing Sales wherever those items may be

         located including, for example, the Debtors’ corporate office and stores that have already closed,

         and the Consultant’s sale of these additional items of Offered FF&E are subject to the terms of


25965694.15

                                                         11
                      Case 20-10256-KBO          Doc 61        Filed 02/06/20   Page 12 of 20



         the Store Closing Agreement in all respects, including but not limited to the FF&E Commission

         and the reimbursement by the Debtors of Consultant’s reasonable expenses associated with the

         sale of such Offered FF&E and any removal costs.

                        24.     The Consultant and the Landlord of each Closing Store are authorized to

         enter into a side letter agreement (a “Side Letter Agreement”) between themselves to modify

         the Sale Guidelines with respect to a Closing Store and to govern the conduct of the Closing

         Sales at the applicable Closing Store without further order of the Court, and such Side Letter

         Agreements shall be binding as among the Consultant and any Landlord; provided that nothing

         in such Side Letter Agreements affects the provisions of paragraphs 14, 25, and 26 of this

         Interim Order. In the event of a conflict between the Sale Guidelines and this Interim Order with

         respect to a Closing Store that is subject to a Side Letter Agreement, the terms of such Side

         Letter Agreement shall control.

         D.     Resolution Procedures for Disputes Regarding Liquidation Laws

                        25.     Nothing in this Interim Order, the Store Closing Agreement, or the Sale

         Guidelines releases, nullifies, or enjoins the enforcement of any liability to a Governmental Unit

         under environmental laws or regulations (or any associated liabilities for penalties, damages, cost

         recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee,

         or operator of the property after the date of entry of this Interim Order. Nothing contained in this

         Interim Order, the Store Closing Agreement, or the Sale Guidelines shall in any way:

         (a) diminish the obligation of any entity to comply with environmental laws; or (b) diminish the

         obligations of the Debtors to comply with environmental laws consistent with their rights and

         obligations as debtor in possession under the Bankruptcy Code. Except as otherwise set forth

         herein, the Closing Sales shall not be exempt from laws of general applicability, including,

         without limitation, public health and safety, criminal, tax, labor, employment, environmental,
25965694.15

                                                          12
                      Case 20-10256-KBO            Doc 61        Filed 02/06/20   Page 13 of 20



         antitrust, fair competition, traffic, and consumer protection laws, including consumer laws

         regulating deceptive practices and false advertising (collectively, “General Laws”). Nothing in

         this Interim Order, the Store Closing Agreement, or the Sale Guidelines shall alter or affect

         obligations to comply with all applicable federal safety laws and regulations. Nothing in this

         Interim Order shall be deemed to bar any Governmental Unit (as such term is defined in section

         101(47) of the Bankruptcy Code) from enforcing General Laws, subject to the Debtors’ rights to

         assert in that forum or before this Court that any such laws are not in fact General Laws or that

         such enforcement is impermissible under the Bankruptcy Code or this Interim Order.

         Notwithstanding any other provision in this Interim Order, no party waives any rights to argue

         any position with respect to whether the conduct was in compliance with this Interim Order or

         any applicable law, or that enforcement of such applicable law is preempted by the Bankruptcy

         Code. Nothing in this Interim Order shall be deemed to have made any rulings on any such

         issues.

                        26.        To the extent that the Closing Sales of Store Assets are subject to any

         Liquidation Laws, including federal, state, or local statutes, ordinances, rules, or licensing

         requirements directed at regulating “store closing,” similar inventory liquidation sales, or bulk

         sale laws, laws restricting safe, professional, and non-deceptive, customary advertising such as

         signs, banners, posting of signage, and use of sign-walkers in connection with the sale and

         including ordinances establishing license or permit requirements, waiting periods, time limits, or

         bulk sale restrictions that would otherwise apply to the sale of the Store Assets, the Resolution

         Procedures in this section shall apply:

                              a.    Provided that the Closing Sales are conducted in accordance with the
                                   terms of this Interim Order or the Final Order, as applicable, and the Sale
                                   Guidelines, and in light of the provisions in the laws of many
                                   Governmental Units (as defined in the Bankruptcy Code) that exempt

25965694.15

                                                            13
              Case 20-10256-KBO      Doc 61        Filed 02/06/20   Page 14 of 20



                    court-ordered sales from their provisions, the Debtors and the Consultant
                    will be presumed to be in compliance with any Liquidation Laws and are
                    authorized to conduct the Sales in accordance with the terms of this
                    Interim Order or the Final Order, as applicable, and the Sale Guidelines
                    without the necessity of further showing compliance with any such
                    Liquidation Laws.

                 b. Within two (2) business days after entry of this Interim Order, the Debtors
                    will serve by email, facsimile, or first-class mail, copies of the Motion and
                    the as-entered Interim Order, on the following: (i) the Landlords; (ii) the
                    Attorney General’s office for each state in which the Closing Sales are
                    being held; (iii) the county consumer protection agency or similar agency
                    for each county in which the Closing Sales are being held; and (iv) the
                    division of consumer protection for each state in which the Closing Sales
                    are being held (collectively, the “Dispute Notice Parties”). Within two
                    (2) business days after entry of the Final Order, the Debtors will likewise
                    serve the Dispute Notice Parties with a copy of the Final Order.

                 c. To the extent that there is a dispute arising from or relating to the Closing
                    Sales, this Interim Order, or the proposed Final Order, as applicable, the
                    Store Closing Agreement, or the Sale Guidelines, which dispute relates to
                    any Liquidation Laws (a “Reserved Dispute”), the Court shall retain
                    exclusive jurisdiction to resolve the Reserved Dispute. Any time within
                    ten (10) days following entry of this Interim Order, any Governmental
                    Unit may assert that a Reserved Dispute exists by sending a notice
                    (the “Dispute Notice”) explaining the nature of the dispute to: (i) Young
                    Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King
                    Street, Wilmington, DE 19801, Attn: M. Blake Cleary, Esq.; Sean T.
                    Greecher, Esq., and Ian J. Bambrick, Esq. (mbcleary@ycst.com,
                    sgreecher@ycst.com, and ibambrick@ycst.com); (ii) the Office of the
                    United States Trustee for the District of Delaware, J. Caleb Boggs
                    Building, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE
                    19801, Attn: Jane M. Leamy, Esq. (Jane.M.Leamy@usdoj.gov);
                    (iii) counsel to any statutorily appointed committee; (iv) any affected
                    Landlord; and (v) Pepper Hamilton LLP, 1313 Market Street, Suite 5100,
                    P.O. Box 1709, Wilmington, DE 19899-1709, Attn: Douglas D.
                    Herrmann,       Esq.    and      Marcy       McLaughlin       Smith,     Esq.
                    (herrmannd@pepperlaw.com and mclaughlinm@pepperlaw.com).

                 d. If the Debtors, the Consultant, and the Governmental Unit are unable to
                    resolve the Reserved Dispute within fourteen (14) days after service of the
                    Dispute Notice, the Governmental Unit may file a motion with the Court
                    requesting that the Court resolve the Reserved Dispute (a “Dispute
                    Resolution Motion”).

                 e. In the event that a Dispute Resolution Motion is filed, nothing in this
                    Interim Order or the Final Order, as applicable, shall preclude the Debtors
25965694.15

                                              14
                      Case 20-10256-KBO           Doc 61        Filed 02/06/20   Page 15 of 20



                                 or any other interested party from asserting (i) that the provisions of any
                                 Liquidation Laws are preempted by the Bankruptcy Code or (ii) that
                                 neither the terms of this Interim Order or the Final Order nor the conduct
                                 of the Debtors pursuant to this Interim Order or the Final Order violates
                                 such Liquidation Laws. Filing a Dispute Resolution Motion as set forth
                                 herein shall not be deemed to affect the finality of this Interim Order or the
                                 Final Order or to limit or interfere with the Debtors’ or the Consultant’s
                                 ability to conduct or to continue to conduct the Closing Sales pursuant to
                                 this Interim Order or the Final Order, absent further order of the Court.
                                 Upon the entry of this Interim Order or the Final Order, as applicable, the
                                 Court grants authority for the Debtors and the Consultant to conduct the
                                 Closing Sales pursuant to the terms of this Interim Order or the Final
                                 Order, as applicable, the Store Closing Agreement, and the Sale
                                 Guidelines and to take all actions reasonably related thereto or arising in
                                 connection therewith. The Governmental Unit will be entitled to assert
                                 any jurisdictional, procedural, or substantive arguments it wishes with
                                 respect to the requirements of its Liquidation Laws or the lack of any
                                 preemption of such Liquidation Laws by the Bankruptcy Code. Nothing
                                 in this Interim Order or the Final Order will constitute a ruling with
                                 respect to any issues to be raised in any Dispute Resolution Motion.

                              f. If, at any time, a dispute arises between the Debtors or the Consultant and
                                 a Governmental Unit as to whether a particular law is a Liquidation Law,
                                 and subject to any provisions contained in this Interim Order or the Final
                                 Order related to the Liquidation Laws, then any party to that dispute may
                                 utilize the provisions of subparagraphs (c) and (d) above by serving a
                                 notice to the other party and proceeding thereunder in accordance with
                                 those subparagraphs. Any determination with respect to whether a
                                 particular law is a Liquidation Law shall be made de novo.

                        27.      Subject to paragraphs 25 and 26 above, each and every federal, state, or

         local agency, departmental unit, or governmental unit with regulatory authority over the Closing

         Sales, and all newspapers and other advertising media in which the Closing Sales are advertised,

         shall consider this Interim Order as binding authority that no further approval, license, or permit

         of any Governmental Unit shall be required, nor shall the Debtors or the Consultant be required

         to post any bond, to conduct the Closing Sales.

         E.     Miscellaneous

                        28.      This Interim Order and the terms and provisions of the Store Closing

         Agreement shall be binding on all of the Debtors’ creditors (whether known or unknown), the
25965694.15

                                                           15
                       Case 20-10256-KBO         Doc 61        Filed 02/06/20   Page 16 of 20



         Debtors, the Consultant, and their respective affiliates, successors, and assigns, and any affected

         third parties including, but not limited to, all persons asserting an interest in the Store Assets,

         notwithstanding any subsequent appointment of any trustee, party, entity, or other fiduciary

         under any section of the Bankruptcy Code with respect to the forgoing parties, and as to such

         trustee, party, entity, or other fiduciary, such terms and provisions likewise shall be binding. The

         provisions of this Interim Order and the terms and provisions of the Store Closing Agreement,

         and any actions taken pursuant hereto or thereto shall survive the entry of any order that may be

         entered confirming or consummating any plan(s) of the Debtors or converting the Debtors’ cases

         from chapter 11 to chapter 7, and the terms and provisions of the Store Closing Agreement, as

         well as the rights and interests granted pursuant to this Interim Order and the Store Closing

         Agreement, shall continue in these or any superseding cases and shall be binding upon the

         Debtors, the Consultant, and their respective successors and permitted assigns, including any

         trustee or other fiduciary hereafter appointed as a legal representative of the Debtors under

         chapter 7 or chapter 11 of the Bankruptcy Code. Any trustee appointed in these Chapter 11

         Cases shall be and hereby is authorized, but not required, to operate the business of the Debtors

         to the fullest extent necessary to permit compliance with the terms of this Interim Order and the

         Store Closing Agreement, and Consultant and the trustee shall be and hereby are authorized to

         perform under the Store Closing Agreement upon the appointment of the trustee without the need

         for further order of this Court.

                        29.     No later than seven (7) business days prior to the Final Hearing, the

         Consultant shall file a declaration disclosing connections to the Debtors, their creditors, and

         other parties in interest in these Chapter 11 Cases.




25965694.15

                                                          16
                       Case 20-10256-KBO           Doc 61        Filed 02/06/20    Page 17 of 20



                          30.    The Consultant shall not be liable for any claims against the Debtors, and

         the Debtors shall not be liable for any claims against Consultant, in each case, other than as

         expressly provided for in the Store Closing Agreement.

                          31.    All amounts due to the Consultant under the Store Closing Agreement

         shall be earmarked and paid by the Debtors from the proceeds of the Closing Sales (including

         from the sale of Merchandise, DSD Merchandise, Non-Inventory, and Offered FF&E) and shall

         not be reduced or capped by the terms or conditions of any pre- or post-petition financing

         facilities, restrictions on the use of cash collateral, or orders related thereto.

                          32.    On a confidential basis and for professionals’ “eyes only” and upon the

         written (including email) request of the U.S. Trustee or the official committee of unsecured

         creditors, if any, the Debtors shall provide such requesting party, if any, with copies of periodic

         reports concerning the Closing Sales that are prepared by the Debtors, their professionals, or the

         Consultant, provided that the foregoing shall not require the Debtors, their professionals, or the

         Consultant to prepare or undertake to prepare any additional or new reporting not otherwise

         being prepared by the Debtors, their professionals, or the Consultant in connection with the

         Closing Sales.

                          33.    To the extent that the Debtors are subject to any state “fast pay” laws in

         connection with the Closing Sales, the Debtors shall be presumed to be in compliance with such

         laws to the extent, in applicable states, such payroll payments are made by the later of: (a) the

         Debtors’ next regularly scheduled payroll and (b) seven (7) calendar days following the

         termination date of the relevant employee, and in all such cases consistent with, and subject to,

         any previous orders of this Court regarding payment of same.




25965694.15

                                                            17
                      Case 20-10256-KBO          Doc 61        Filed 02/06/20   Page 18 of 20



                        34.     The Debtors are authorized, but not directed, to implement and make

         payments under the Store Closing Bonus Plan.

                        35.     Except with respect to the Store Closing Agreement, nothing in this

         Interim Order or the Motion shall be deemed to constitute a postpetition assumption of any

         agreement under section 365 of the Bankruptcy Code.

                        36.     The parties to the Store Closing Agreement may non-materially modify,

         amend, and supplement the Store Closing Agreement and related documents in accordance with

         the terms thereof without further order of this Court.

                        37.     The Debtors are authorized to issue postpetition checks, or to effect

         postpetition fund transfer requests, in replacement of any checks or fund transfer requests in

         respect of payments made in accordance with this Interim Order that are dishonored or rejected.

                        38.     The Banks are authorized, when requested by the Debtors, in the Debtors’

         discretion, to honor and process checks or electronic fund transfers drawn on the Debtors’ bank

         accounts to pay prepetition obligations authorized to be paid hereunder, whether such checks or

         other requests were submitted prior to, or after, the Petition Date, provided that sufficient funds

         are available in the applicable bank accounts to make such payments. The Banks may rely on

         the representations of the Debtors with respect to whether any check or other transfer drawn or

         issued by the Debtors prior to the Petition Date should be honored pursuant to this Interim Order,

         and any such Bank shall not have any liability to any party for relying on such representations by

         the Debtors, as provided for in this Interim Order.

                        39.     Except as relates to the Consultant under the terms of the Store Closing

         Agreement, notwithstanding the relief granted herein and any actions taken hereunder, nothing




25965694.15

                                                          18
                        Case 20-10256-KBO         Doc 61        Filed 02/06/20   Page 19 of 20



         contained herein shall create, nor is intended to create, any rights in favor of, or enhance the

         status of any claim held by, any person.

                         40.    The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

                         41.    The requirements of Bankruptcy Rule 6007(a) are waived, to the extent

         applicable to the relief provided for herein.

                         42.    Notice of the Motion as provided therein shall be deemed good and

         sufficient and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by

         such notice.

                         43.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of

         this Interim Order shall be immediately effective and enforceable upon its entry.



                                    [Remainder of Page Intentionally Left Blank]




25965694.15

                                                           19
                       Case 20-10256-KBO         Doc 61        Filed 02/06/20   Page 20 of 20



                         44.     This Court shall retain exclusive jurisdiction with regard to all issues or

         disputes arising from or relating to the implementation, interpretation, or enforcement of this

         Interim Order or the Store Closing Agreement, including, but not limited to, any claim or issue

         relating to any efforts by any party or person to prohibit, restrict, or in any way limit the Closing

         Sales in accordance with the Sale Guidelines, or any other disputes related to the Closing Sales.

         No parties or person shall take any action against the Debtors, the Consultant, the Closing Sales,

         or any Landlord, as applicable, until this Court has resolved such dispute. This Court shall hear

         the request of such parties or persons with respect to any such disputes on an expedited basis, as

         may be appropriate under the circumstances.




              Dated: February 6th, 2020                          KAREN B. OWENS
              Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
25965694.15

                                                          20
